HULBERT, District Judge.
The issues raised by the plaintiff’s reply to the first and second counterclaims set forth in the answer of the defendant are such as entitled the defendant to a trial by jury as a matter of right. See Moore’s Federal Practice, vol. 3, § 38.02, page 3009; American Mills Co. v. American Surety Co., 260 U.S. 360, 43 S.Ct. 149, 67 L.Ed. 306; Cincinnati, H. & D. R. Co. v. McKeen, 7 Cir., 64 F. 36; Union Central Life Ins. Co. v. Burger, D.C., 27 F.Supp. S54.
Plaintiff’s motion to strike out demand, conceded to have been timely served, denied and defendant’s motion granted. Settle order on two days’ notice unless consented to as to form.